 
 
II 
Calendar No. 636 
111th CONGRESS 2d Session 
H. R. 2476 
IN THE SENATE OF THE UNITED STATES 
 
August 2, 2010 
Received 
 
 
September 29, 2010 
Read twice and placed on the calendar 
 
AN ACT 
To amend the National Forest Ski Area Permit Act of 1986 to clarify the authority of the Secretary of Agriculture regarding additional recreational uses of National Forest System land that are subject to ski area permits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ski Area Recreational Opportunity Enhancement Act of 2010. 
2.PurposeThe purpose of this Act is to amend the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b)— 
(1)to enable snow-sports (in addition to nordic and alpine skiing) to be permitted on National Forest System land, subject to ski area permits issued by the Secretary of Agriculture under section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b); and 
(2)to clarify the authority of the Secretary to permit appropriate additional seasonal or year-round recreational activities and facilities on National Forest System land, subject to ski area permits issued by the Secretary under section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b). 
3.Ski area permitsSection 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b) is amended— 
(1)in subsection (a), by striking nordic and alpine ski areas and facilities and inserting ski areas and associated facilities; 
(2)in subsection (b), in the matter preceding paragraph (1), by striking nordic and alpine skiing operations and purposes and inserting skiing and other snow-sports and such other seasonal or year-round recreational activities associated with mountain resorts as the Secretary may authorize pursuant to subsection (c); 
(3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(4)by inserting after subsection (b) the following: 
 
(c)Other Recreational Uses 
(1)Authority of SecretarySubject to paragraphs (2) and (3), the Secretary may authorize the holder of a ski area permit issued pursuant to subsection (b) to provide on National Forest System land subject to the ski area permit such other seasonal or year-round natural resource-based recreational activities and associated facilities or improvements (in addition to skiing and other snow-sports) as the Secretary determines to be appropriate. 
(2)RequirementsAny activity, facility, or improvement authorized by the Secretary under paragraph (1) shall— 
(A)encourage outdoor recreation and enjoyment of nature; 
(B)to the extent practicable, harmonize with the natural environment of the National Forest System land on which the activity, facility, or improvement is located; 
(C)to the extent practicable, be located within the portions of the ski permit area that are developed to support skiing and other snow sports; 
(D)be consistent with the applicable forest management plan and all other applicable laws; and 
(E)be subject to such terms and conditions as the Secretary determines to be appropriate. 
(3)No change in purpose 
(A)Purpose testThe Secretary may not authorize an activity, facility, or improvement under paragraph (1) if the Secretary determines that the authorization of the activity, facility, or improvement would result in the primary recreational purpose of the National Forest System land subject to the ski area permit to be a purpose other than skiing or any other snow-sport. 
(B)Revenue testTo ensure that National Forest System lands subject to a ski area permit continue to be used predominately for skiing and other snow sports, the Secretary may authorize an activity, facility, or improvement under paragraph (1) only to the extent that the majority of the revenue of the ski area is generated by the sale of lift tickets and fees for ski and other snow-sport rentals, skiing and other snow-sport instruction, ski trail passes for the use of trails maintained by the permit holder, and ancillary facilities related to the operation and support of skiing and other snow-sport activities. 
(4)Boundary changesWhen determining the boundary of a ski area permit under subsection (b)(3), the Secretary shall not consider the need for activities other than skiing and other snow-sports. 
(5)Effect on existing authorized activities and facilitiesNothing in this subsection affects any activity or facility authorized by a ski area permit in effect on the date of enactment of this subsection during the term of the permit. ; and 
(5)in subsection (d) (as redesignated by paragraph (3))— 
(A)by striking Within one year after the date of enactment of this Act, the and inserting Not later than 18 months after the date of enactment of the Ski Area Recreational Opportunity Enhancement Act of 2010, the; and 
(B)by striking within 3 years of the date of enactment of this Act. 
4.EffectNothing in this Act (including the amendments made by this Act) affects— 
(1)any authority of the Secretary of Agriculture (including the authority of the Secretary with respect to recreational activities or infrastructure located on National Forest System land) under any Federal law (including regulations) other than the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b); and 
(2)any duty of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
5.Statutory Pay-As-You-Go languageThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
   Passed the House of Representatives July 30 (legislative day July 29), 2010. Lorraine C. Miller, Clerk.Robert F. Reeves, Deputy Clerk   
 
September 29, 2010 
Read twice and placed on the calendar  
